Exhibit 10.22

DESCRIPTION OF DIRECTOR COMPENSATION ARRANGEMENTS

Compensation of Directors who are Employees of the Company

Directors who are employees of TJX are not paid for their service as a director.

Compensation of Non-Employee Directors

For fiscal 2012, we paid our non-employee directors as follows:

 

  •  

Annual retainer of $50,000 for each director.

 

  •  

Additional annual retainer of $10,000 for each Committee chair.

 

  •  

Additional annual retainer of $70,000 for the Lead Director.

 

  •  

Fee of $1,500 for each Board meeting attended (each day of a multiple day Board
meeting is treated as a separate Board meeting with respect to this fee).

 

  •  

Fee of $2,000 for each Committee meeting attended as a Committee member or
$2,500 for each regularly scheduled Committee meeting attended as Committee
chair (other than, in each case, the Executive Committee).

 

  •  

Two annual deferred stock awards, each representing shares of our common stock
valued at $62,500.

Payment of fees for attendance at special meetings of the Board or committees is
at the discretion of the Chairman of the Board or the Lead Director, taking into
consideration such matters as deemed relevant by the Chairman of the Board or
the Lead Director, as applicable, such as the length of the meeting and
preparation time required. Employee directors do not receive separate
compensation for their service as directors. The Executive Committee does not
receive the committee-specific compensation. Directors are reimbursed for
customary expenses for attending Board and committee meetings. The deferred
stock awards (and deferred dividends on those awards) are granted under our SIP.
One of the deferred stock awards vests immediately and is payable with
accumulated dividends in stock at the earlier of separation from service as a
director or change of control. The second award vests at the annual meeting next
following the award, based on service as a director for that year, and is
payable with accumulated dividends in stock upon vesting or, if an irrevocable
advance election is made, at the same time as the first award. In the event that
a non-employee director separates from service as a director prior to vesting in
the second award, such award will be forfeited.

Directors may defer their retainers and fees by participating in our Executive
Savings Plan (ESP), a non-qualified deferred compensation plan, under which
amounts deferred earn a return based on notional investments in mutual funds or
other market investments. Participating directors may select a distribution date
earlier than retirement from the Board, but no earlier than January 1st of the
second year following the year of the deferral. Prior to January 1, 2008, our
non-employee directors were eligible to defer their retainers and fees in our
GDCP, under which amounts deferred earn interest at a periodically adjusted
market-based rate. Amounts deferred under the GDCP on or after January 1, 2005
will be distributed under the terms of the ESP, as described above. Amounts
deferred under the GDCP prior to January 1, 2005 will be paid on leaving the
Board. We do not provide retirement or insurance benefits for our non-employee
directors.